DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 12/22/2021 has been entered and made of record.
Acknowledgment 
Claims 1-3, 5-8, and 10, amended on 12/22/2021, are acknowledged by the examiner.
Claims 4 and 9, canceled on 12/22/2021, are acknowledged by the examiner.    
Claims 11-14, added on 12/22/2021, are acknowledged by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1, 6, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the claim objection related to “images captured by the front camera” and “rear images”, the amendment filed on 12/22/2021 addresses the issue.  As a result, the related claim objection is withdrawn.
Regarding the drawing objection, in the amendment filed on 12/22/2021 the Applicant includes a drawing amendment, which replaces Figure 2 with a new figure.  The new figure shows a subset of images captured by the front camera (224A), a subset of rear images (224B), an automatic album (224C), and data associated with a photographer mood (224D), which are 
Regarding the 35 U.S.C. 101 rejection, the amendment filed on 12/22/2021 addresses the issue.  As a result, the 35 U.S.C. 101 rejection is withdrawn.
Regarding the 35 U.S.C. 112(a) rejection, the amendment filed on 12/22/2021 addresses the issue.  As a result, the 35 U.S.C. 112(a) rejection is withdrawn.
Regarding the 35 U.S.C. 112(b) rejections, the amendment filed on 12/22/2021 addresses the issue.  As a result, the 35 U.S.C. 112(b) rejections are withdrawn.
 
Objections 
Claims 1 and 6 are objected.  Limitations “extracting, … , a photographer mood” should be read “extracting, …, [[a]] the photographer mood”.  Appropriate corrections are required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a front camera”, “a rear camera”, “a signal”, “a subset of images captured by the front camera”, “a subset of rear images”, “an automatic album”, “a photographer mood”, and “a convolutional neural network model”, must be shown or the feature must be canceled from the claims 1-3, 5-8, and 10-14.  No new matter should be entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth “a convolutional neural network model” in claim 1. 
            Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3, 5, and 11-12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The amended claims include the following claim limitation “a convolutional neural network model”. It is noted that the convolutional neural network model is never mentioned in the application specification. As a result, the claim limitation the convolutional neural network model is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).
Claims 1-3, 5, and 11-12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Claim 1 contains subject matters “a convolutional neural network model”, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Original claims fails to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function.  In this application, the convolutional neural network model explained in sufficient details in the specification. It is not clear what is the structure of the convolutional neural network model. Accordingly, this limitation does not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification 
Claims 1-3, 5, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter “a convolutional neural network model”, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is not clear from the claim language what is the structure of the convolutional neural network model and how it analyzes a happy mood, a sad mood, a frustrated mood, an angry mood or a scared mood. Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-3, 5-8, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 and 6 recite “extracting/extract, … , a photographer mood based on an analysis of the subset of the images captured by the front camera using a convolutional neural network model, wherein the photographer mood is one of a happy mood, a sad mood, a frustrated mood, an angry mood or a scared mood”. It is not clear from the claim language how the processor can recognize a happy mood, a sad mood, a frustrated mood, an angry mood or a scared mood. Therefore, claims 1, 6, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-3, 5-8, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 and 6 recite "linking the photographer mood with the subset of rear images captured by the rear camera". There are two different subsets of the of rear images linking the photographer mood with the subset of rear images captured by the rear camera" refers to.  Therefore, claims 1, 6, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US Patent 10,878,606 B2), (“Ishida”), in view of Zadeh et al. (US Patent 11,074,495 B2), (“Zadeh”), in view of Taylor (US Patent 9,055,216 B2), (“Taylor”).
Regarding claim 1, Ishida meets the claim limitations as follow.
A method (i.e. a control method) [Ishida: col. 1, line 10] to generate an automatic album ((i.e. photo album creation software which selects pictures suitable for use in an album from a plurality of user-selected pictures and automatically lays out the selected pictures. The function of automatically selecting pictures and laying out the selected pictures in an album is called an automatic layout function) [Ishida: col. 1, line 17-22]; (i.e. In step S103, the CPU 204 starts creating a photo album according to a user instruction. Specifically, the CPU 204 starts processing for automatic layout. Steps S101 to S103 are the processing for both automatic layout and standby screen display. If the processing of creating an album is started, the control for displaying a standby screen which indicates that the analysis for automatic layout is being executed is also started) [Ishida: col. 13, line 60-67]) based on a photographer mood (i.e. An image analysis unit 904 may perform feature amount acquisition, face detection, facial expression recognition,  and person recognition) [Ishida: col. 7, line 5-7 – Note: Facial expression recognition can detect user’s mood from the pictures], the method (i.e. a control method) [Ishida: col. 1, line 10] comprising: 
enabling (i.e. In step S103, the CPU 204 starts creating a photo album according to a user instruction.) [Ishida: col. 13, line 60-61], by a processor (i.e. The CPU (central processing unit/processor) 204 may include one or more processors) [Ishida: col. 3, line 40-41], a rear camera and a front camera of a device (i.e. a smartphone) [Ishida: col. 14, line 66] to capture a set of images (i.e. captured pictures , wherein the set of images comprise a subset of images captured by the front camera and a subset of images captured by the rear camera (i.e. "image group" refers to a data group of candidate images to be laid out at the time of creating one album) [Ishida: col. 6, line 55-56];
extracting ((i.e. image is analyzed) [Ishida: col. 18, line 41]; (i.e. face image extracted) [Ishida: col. 9, line 5]; (i.e. An image analysis unit 904 may perform feature amount acquisition, face detection, facial expression recognition) [Ishida: col. 7, line 5-6]), by the processor (i.e. The CPU (central processing unit/processor) 204 may include one or more processors) [Ishida: col. 3, line 40-41], a photographer mood based on an analysis of the subset of the images captured by the front camera (i.e. An image analysis unit 904 may perform feature amount acquisition, face detection, facial expression recognition,  and person recognition, which will be described below, on the analysis image. Further, the acquisition of image capturing time/date from data which accompanies the images acquired from the HDD 202, e.g., exchangeable image file format (Exif) information, may also be performed at the image analysis unit 904) [Ishida: col. 7, line 5-12] using a convolutional neural network model (i.e. one or more processors) [Ishida: col. 3, line 41], wherein the photographer mood (i.e. facial expression recognition) [Ishida: col. 7, line 6] is one of a happy mood, a sad mood, a frustrated mood, an angry mood or a scared mood; generating (i.e. generate) [Ishida: col. 6, line 41], by the processor (i.e. The CPU (central processing unit/processor) 204 may include one or more processors) [Ishida: col. 3, line 40-41], a photographer profile using photographer information, the extracted photographer mood (i.e. facial expression recognition) [Ishida: col. 7, line 6], and the subset of images captured by the photographer using the rear camera (i.e. "image group" refers to a data group of candidate images to be laid out at the time of creating one album) [Ishida: col. 6, line 55-56]; and generating (i.e. generate an album image) [Ishida: col. 6, line 41], by the processor (i.e. The CPU (central processing unit/processor) 204 may include one or more processors) [Ishida: col. 3, line 40-41], an automatic album ((i.e. The foregoing automatic layout processing is executed so that the pictures are laid out on the album) [Ishida: col. 12, line 66-67]; (i.e. generate an album image) [Ishida: col. 6, line 41]) based on linking the photographer mood (i.e. facial expression recognition) [Ishida: col. 7, line 6] with the subset of images captured by the rear camera (i.e. The tiles to be displayed together with the picture tiles are not limited to the color tiles. For example, the tiles can be tiles that indicate the texture (feel) of the album which is selected by the user) [Ishida: col. 15, line 63-66]. 
Ishida does not explicitly disclose the following claim limitations (Emphasis added).
A method to generate an automatic album based on a photographer mood, the method comprising:
enabling, by a processor, a rear camera and a front camera of a device to capture a set of images, wherein the set of images comprise a subset of images captured by the front camera and a subset of images captured by the rear camera; extracting, by the processor, a photographer mood based on an analysis of the subset of the images captured by the front camera using a convolutional neural network model, wherein the photographer mood is one of a happy mood, a sad mood, a frustrated mood, an angry mood or a scared mood; generating, by the processor, a photographer profile using photographer information, the extracted photographer mood, and the subset of images captured by the photographer using the rear camera; and generating, by the processor, an automatic album based on linking the photographer mood with the subset of images captured by the rear camera.
However, in the same field of endeavor Zadeh further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12], wherein the set of images comprise a subset of images captured by the front camera and a subset of images captured by the rear camera (i.e. double cameras, taking the picture) [Zadeh: col. 285, line 10-11]; (i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12] photographer mood (i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12] is one of a happy mood, a sad mood, a frustrated mood, an angry mood or a scared mood (i.e. In one embodiment, the labels for expression (e.g., facial) can be represented by fuzzy concept, e.g., smiling, laughing, sad, angry, scared, nervous, sleepy, apprehensive, surprised, and tired) [Zadeh: col. 185, line 38-41]; (i.e. build their profiles, and focus advertisement or marketing products, based on their preferences or past history or behaviors) [Zadeh: col. 133, line 12-14] using photographer information (i.e. In one embodiment, the system uses the information for ad or income or referral or recommendation or suggestion or customization, e.g. for travel or vacation for next Summer, for interest or experience of user or her friends, for her taste or history or circle of friends or type of people, for person's personality or profile or background) [Zadeh: col. 278, line 60-66], the extracted photographer mood (i.e. In one embodiment, the labels for expression (e.g., facial) can be represented by fuzzy concept, e.g., smiling, laughing, sad, angry, scared, nervous, sleepy, apprehensive, surprised, and tired) [Zadeh: col. 185, line 38-41], and the subset of images captured by the photographer using the rear camera (i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12]; and ((i.e. creating links and displaying annotations on the image) [Zadeh: col. 205, line 18-19; Figs. 210, 213, 218-220, 228, 246]; (i.e. In one embodiment, the labels for expression (e.g., facial) can be represented by fuzzy concept, e.g., smiling, laughing, sad, angry, scared, nervous, sleepy, apprehensive, surprised, and tired) [Zadeh: col. 185, line 38-41]; (i.e. In one embodiment, weighted links from M layer are made to hidden layers to associate parameters to features of the image) [Zadeh: col. 154, line 13-15]).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida with Zadeh to program a smartphone to capture images by double cameras of the smartphone.  
Therefore, the combination of Ishida with Zadeh will enable the system to obtain captured images from the smartphone to detect user’s mood [Ishida: col. 185, line 38-41; col. 285, line 8-12]. 
In the same field of endeavor, Taylor further discloses limitations related the front cameras and the rear cameras as follows:
(i.e. a device with a front-facing image capturing component and a rear-facing video capturing component) [Taylor: col. 1, line 30-32; Figs. 2a-c]  of a device to capture a set of images (i.e. FIGS. 2(a) and (b) illustrate an example of a user 202 employing a computing device 204 incorporating a front-facing image capturing component 206 and a rear-facing image capturing component 216 to capture a scene 208 of the user's viewing perspective and a scene 218 of the user and the user's background in accordance with another embodiment) [Taylor: col. 4, line 32-37; Figs. 2a-c], wherein(i.e. FIGS. 2(a) and (b) illustrate an example of a user 202 employing a computing device 204 incorporating a front-facing image capturing component 206 and a rear-facing image capturing component 216 to capture a scene 208 of the user's viewing perspective and a scene 218 of the user and the user's background in accordance with another embodiment) [Taylor: col. 4, line 32-37; Figs. 2a-c]; (i.e. a device with a front-facing image capturing component and a rear-facing video capturing component) [Taylor: col. 1, line 30-32; Figs. 2a-c] (i.e. user information) [Taylor: col. 14, line 26], ((i.e. the rear-facing camera(s) capture image data that is "fixed" with respect to the user) [Taylor: col. 3, line 19-21]; (i.e. User 202 is obtaining video data simultaneously from cameras 206 and 216 to capture scenes 208 and 218, respectively) [Taylor: col. 4, line 47-49; Figs. 2a-c]); and (i.e. the rear-facing camera(s) capture image data that is "fixed" with respect to the user) [Taylor: col. 3, line 19-21].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida and Zadeh with Taylor to program a smartphone to capture images by both the front-facing camera and the rear-facing camera.  
Therefore, the combination of Ishida with Zadeh will enable the system to obtain captured multiple images from the smartphone to detect user’s mood [Ishida: col. 185, line 38-41; col. 285, line 8-12]. 

Regarding claim 2, Ishida meets the claim limitations as set forth in claim 1.Ishida further meets the claim limitations as follow.
The method as claimed in claim 1 (i.e. a control method) [Ishida: col. 1, line 10], further comprises recommending one or more images captured (i.e. captured pictures by the rear camera, from the subset of images captured (i.e. captured pictures  by the rear camera, to be uploaded (i.e. After the editing is completed, the edited photo album is uploaded) [Ishida: col. 13, line 14-15] on a social media platform, wherein the one or more images captured (i.e. captured pictures by the rear camera are recommended to a user based on an analysis of the photographer mood (i.e. An image analysis unit 904 may perform feature amount acquisition, face detection, facial expression recognition,  and person recognition, which will be described below, on the analysis image. Further, the acquisition of image capturing time/date from data which accompanies the images acquired from the HDD 202, e.g., exchangeable image file format (Exif) information, may also be performed at the image analysis unit 904) [Ishida: col. 7, line 5-12].
Ishida does not explicitly disclose the following claim limitations (Emphasis added).
The method as claimed in claim 1, further comprises recommending one or more images captured by the rear camera, from the subset of images captured by the rear camera, to be uploaded on a social media platform, wherein the one or more images captured by the rear camera are recommended to a user based on an analysis of the photographer mood.

recommending one or more images captured (i.e. Annotate parts of the image (e.g. identify, "like", recommend, note, link). The part is marked by the user or automatically suggested by the system, e.g., by the face-object locator module) [Zadeh: col. 318, line 3-6] by the rear camera (i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12], from the subset of images captured by the rear camera (i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12], to be uploaded on a social media platform (i.e. In one embodiment, people are going to a real meeting or official event or party or social event (or a virtual one), and take pictures or videos ( or audio), e.g. by their cell or mobile or smart phones or cameras or tablets, and put it (upload) on the event-based social website) [Zadeh: col. 314, line 8-13], wherein the one or more images captured by the rear camera (i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12] are recommended to a user (i.e. Annotate parts of the image (e.g. identify, "like", recommend, note, link). The part is marked by the user or automatically suggested by the system, e.g., by the face-object locator module) [Zadeh: col. 318, line 3-6] based on an analysis of the photographer mood (i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida with Zadeh to program the system to recommend user for uploading images captured by the user’s smartphone to a social media platform.  
Therefore, the combination of Ishida and Zadeh will allow the user to interact with other members in the user’s community [Zadeh: col. 314, line 8-20]. 
In the same field of endeavor, Taylor further discloses the related claim limitations as follows:
((i.e. rear-facing image) [Taylor: col. 2, line 22]; (i.e. rear-facing video) [Taylor: col. 1, line 31]), ((i.e. rear-facing image) [Taylor: col. 2, line 22]; (i.e. rear-facing video) [Taylor: col. 1, line 31]), to be uploaded on a social media platform (i.e. Users can also upload photos or videos to social networking sites or photo/video sharing services enabling others to access the user videos. Some users, however, may wish to share certain events in a more immersive, interactive manner than is currently possible with conventional computing devices and methods) [Taylor: col. 1, line 13-18], ((i.e. rear-facing image) [Taylor: col. 2, line 22]; (i.e. rear-facing video) [Taylor: col. 1, line 31]) .
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida and Zadeh with Taylor to program the 
Therefore, the combination of Ishida and Zadeh with Taylor will allow the user to interact with other members in the user’s community [Zadeh: col. 314, line 8-20].

Regarding claim 3, Ishida meets the claim limitations as set forth in claim 1.Ishida further meets the claim limitations as follow.
The method as claimed in claim 1 (i.e. a control method) [Ishida: col. 1, line 10], wherein the subset of images captured (i.e. captured pictures by the rear camera and the subset of images captured (i.e. captured pictures by the front camera are captured simultaneously.
Ishida and Zadeh do not explicitly disclose the following claim limitations (Emphasis added).
The method as claimed in claim 1, wherein the subset of images captured by the rear camera and the subset of images captured by the front camera are captured simultaneously.
In the same field of endeavor, Taylor further discloses the deficient claim limitations as follows:
wherein the subset of images captured by the rear camera and the subset of images captured by the front camera are captured simultaneously (i.e. User 202 is obtaining video data simultaneously from cameras 206 and 216 to capture scenes 208 and 218, respectively.) [Taylor: col. 4, line 47-49; Figs. 2a-c].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida and Zadeh with Taylor to program a smartphone to capture images by both the front-facing camera and the rear-facing camera.  


Regarding claim 5, Ishida meets the claim limitations as set forth in claim 1.Ishida further meets the claim limitations as follow.
The method (i.e. a control method) [Ishida: col. 1, line 10] as claimed in claim 1, further comprises recognizing a face of the photographer based on an analysis of the subset of images captured by the front camera (i.e. An image analysis unit 904 may perform feature amount acquisition, face detection, facial expression recognition, and person recognition, which will be described below, on the analysis image. Further, the acquisition of image capturing time/date from data which accompanies the images acquired from the HDD 202, e.g., exchangeable image file format (Exif) information, may also be performed at the image analysis unit 904. An image classification unit 905 may perform, on the image group, scene division and scene classification, which will be described below, using image capturing time/date information, the number of captured images, and detected face information.) [Ishida: col. 7, line 5-18]; (i.e. face detection is performed at the image analysis unit 904. The face detection is performed on the analysis image generated in step 01. A publicly-known method can be used for the face detection, and examples thereof include Adaptive Boosting (Adaboost) which generates a strong classifier from a plurality of prepared weak classifiers. In the present exemplary embodiment, the detection of faces (objects) of persons is performed using the strong classifier generated by Adaboost. The upper left and lower right coordinate values of each detected face position are also acquired concurrently with face image extraction) [Ishida: col. 8, line 50-60]), wherein the face of the photographer is analysed using a facial expression recognition technique (i.e. An image analysis unit 904 may perform feature amount acquisition, face detection, facial expression recognition,  and person recognition, which will be described below, on the analysis image. Further, the acquisition of image capturing time/date from data which accompanies the images acquired from the HDD 202, e.g., exchangeable image file format (Exif) information, may also be performed at the image analysis unit 904) [Ishida: col. 7, line 5-12].
In the same field of endeavor Zadeh and Taylor further disclose more details about the claim limitations as follows:
recognizing a face of the photographer (i.e. In one embodiment, face recognition is performed on a partially blocked face in an image using a feature detector / classifier and database of known signature (vectors) associated with identified faces) [Zadeh: col. 163, line 60-63] based on an analysis of the subset of images captured by the front camera ((i.e. a plurality of front-facing video) [Taylor: col. 5, line 64]; (i.e. multiple front facing image) [Taylor: col. 5, line 13-14]; (i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12], wherein the face of the photographer is analysed (i.e. In one embodiment, face recognition is performed on a partially blocked face in an image using a feature detector/classifier and database of known signature (vectors) associated with identified faces) [Zadeh: col. 163, line 60-63] using a facial expression recognition technique ((i.e. In one embodiment, the labels for expression (e.g., facial) can be represented by fuzzy concept, e.g., smiling, laughing, sad, angry, scared, nervous, sleepy, apprehensive, surprised, and tired) [Zadeh: col. 185, line 38-41]; (i.e. for happiness (or misery, despair, anger, emotion, or mood) (look for the shape or expression or size or angle of mouth, face, eye brow, eye, color of face, or lines on the face, based on stick diagram defining laughing or other expressions or moods, or based on formulas defining those expressions, or based on curves defining those expressions, either analytically stored as curves or graphically stored as pixels, or based on thousands of faces stored from real people, tagged for expressions on their faces, for learning samples, as supervised learning)) [Zadeh: col. 200, line 39-49]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida and Zadeh with Taylor to program the processor to implementation face detection algorithms in the system.  
Therefore, the combination of Ishida and Zadeh with Taylor will enable the system to recognize a particular person based on its database ([Ishida: col. 9, line 4-12]; [Zadeh: col. 181, line 58-62; Fig. 136]).

Regarding claim 6, Ishida meets the claim limitations as follow.
A system (i.e. a system) [Ishida: col. 19, line 11]  to generate an automatic album ((i.e. photo album creation software which selects pictures suitable for use in an album from a plurality of user-selected pictures and automatically lays out the selected pictures. The function of automatically selecting pictures and laying out the selected pictures in an album is called an automatic layout function) [Ishida: col. 1, line 17-22]; (i.e. In step S103, the CPU 204 starts creating a photo album according to a user instruction. Specifically, the CPU 204 starts processing for automatic layout. Steps S101 to S103 are the processing for both automatic layout and standby screen display. If the processing of creating an album is started, the control for displaying a standby screen which indicates that the analysis for automatic layout is being executed is also started) [Ishida: col. 13, line 60-67]) based on a photographer mood (i.e. An image analysis unit 904 may perform feature amount acquisition, face detection, facial expression recognition,  and person recognition) [Ishida: col. 7, line 5-7 – Note: Facial expression recognition can detect user’s mood from the pictures], the system comprising: a memory (i.e. The storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD)™) a flash memory device, a memory card, and the like) [Ishida: col. 19, line 35-41];  10a processor (i.e. The CPU (central processing unit/processor) 204 may include one or more processors) [Ishida: col. 3, line 40-41] coupled to the memory (i.e. As illustrated in FIG. 2, the information processing apparatus 1 may include a central
processing unit (CPU) 204, a random-access memory (RAM) 201, a read-only memory (ROM) 203, a hard disk drive (HDD) 202, a display unit 205, an input unit 208, and a communication control unit 207, all of which may be connected via a system bus 206) [Ishida: col. 3, line 33-39], wherein the processor is configured to execute instructions stored in the memory to (i.e. The computer executable instructions may be provided to the computerized configuration(s ), for example, from a network or the storage medium. The storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD)™) a flash memory device, a memory card, and the like) [Ishida: col. 19, line 33-41]:enable (i.e. In step S103, the CPU 204 starts creating a photo album according to a user instruction.) [Ishida: col. 13, line 60-61] a rear camera and a front camera of a device (i.e. a smartphone) [Ishida: col. 14, line 66] to capture a set of images (i.e. captured pictures , wherein the set of images comprise a subset of images captured by the front camera and a subset of images captured by the rear camera (i.e. "image group" refers to a data group of candidate images to be laid out at the time of creating one album) [Ishida: col. 6, line 55-56]; extract ((i.e. image is analyzed) [Ishida: col. 18, line 41]; (i.e. face image extracted) [Ishida: col. 9, line 5]; (i.e. An image analysis unit 904 may perform feature amount acquisition, face detection, facial expression recognition) [Ishida: col. 7, line 5-6]) a photographer mood based on an analysis of the subset of images captured by the front camera  (i.e. An image analysis unit 904 may perform feature amount acquisition, face detection, facial expression recognition,  and person recognition, which will be described below, on the analysis image. Further, the acquisition of image capturing time/date from data which accompanies the images acquired from the HDD 202, e.g., exchangeable image file format (Exif) information, may also be performed at the image analysis unit 904) [Ishida: col. 7, line 5-12], wherein the photographer mood (i.e. facial expression recognition) [Ishida: col. 7, line 6] is one of a happy mood, a sad mood, a frustrated mood, an angry mood or a scared mood; generate (i.e. generate) [Ishida: col. 6, line 41] a photographer profile using photographer information, the extracted photographer mood (i.e. facial expression recognition) [Ishida: col. 7, line 6], and the subset of images captured by the photographer using the rear camera (i.e. "image group" refers to a data group of candidate images to be laid out at the time of creating one album) [Ishida: col. 6, line 55-56]; and  generate (i.e. generate an album image) [Ishida: col. 6, line 41] an automatic album ((i.e. The foregoing automatic layout processing is executed so that the pictures are laid out on the album) [Ishida: col. 12, line 66-67]; (i.e. generate an album image) [Ishida: col. 6, line 41]) based on linking the photographer mood (i.e. facial expression recognition) [Ishida: col. 7, line 6] with the subset of images captured by the rear camera (i.e. The tiles to be displayed together with the picture tiles are not limited to the color tiles. For example, the tiles can be tiles that indicate the texture (feel) of the album which is selected by the user) [Ishida: col. 15, line 63-66]. 
Ishida does not explicitly disclose the following claim limitations (Emphasis added).
A system to generate an automatic album based on a photographer mood, the system comprising: a memory;  10a processor coupled to the memory, wherein the processor is configured to execute instructions stored in the memory to: enable a rear camera and a front camera of a device to capture a set of images, wherein the set of images comprise a subset of images captured by the front camera and a subset of images captured by the rear camera; extract a photographer mood based on an analysis of the subset of images captured by the front camera, wherein the photographer mood is one of a happy mood, a sad mood, a frustrated mood, an angry mood or a scared mood; 
generate a photographer profile using photographer information, the extracted photographer mood, and the subset of images captured by the photographer using the rear camera; and generate an automatic album based on linking the photographer mood with the subset of images captured by the rear camera.
However, in the same field of endeavor Zadeh further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12], wherein the set of images comprise a subset of images captured by the front camera and a subset of images captured by the rear camera (i.e. double cameras, taking the picture) [Zadeh: col. 285, line 10-11]; (i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12] is one of a happy mood, a sad mood, a frustrated mood, an angry mood or a scared mood (i.e. In one embodiment, the labels for expression (e.g., facial) can be represented by fuzzy concept, e.g., smiling, laughing, sad, angry, scared, nervous, sleepy, apprehensive, surprised, and tired) [Zadeh: col. 185, line 38-41]; 
(i.e. build their profiles, and focus advertisement or marketing products, based on their preferences or past history or behaviors) [Zadeh: col. 133, line 12-14] using photographer information (i.e. In one embodiment, the system uses the information for ad or income or referral or recommendation or suggestion or customization, e.g. for travel or vacation for next Summer, for interest or experience of user or her friends, for her taste or history or circle of friends or type of people, for person's personality or profile or background) [Zadeh: col. 278, line 60-66], the extracted photographer mood (i.e. In one embodiment, the labels for expression (e.g., facial) can be represented by fuzzy concept, e.g., smiling, laughing, sad, angry, scared, nervous, sleepy, apprehensive, surprised, and tired) [Zadeh: col. 185, line 38-41], and the subset of images captured by the photographer using the rear camera (i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12]; and ((i.e. creating links and displaying annotations on the image) [Zadeh: col. 205, line 18-19; Figs. 210, 213, 218-220, 228, 246]; (i.e. In one embodiment, the labels for expression (e.g., facial) can be represented by fuzzy concept, e.g., smiling, laughing, sad, angry, scared, nervous, sleepy, apprehensive, surprised, and tired) [Zadeh: col. 185, line 38-41]; (i.e. In one embodiment, weighted links from M layer are made to hidden layers to associate parameters to features of the image) [Zadeh: col. 154, line 13-15]).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida with Zadeh to program a smartphone to capture images by double cameras of the smartphone.  
Therefore, the combination of Ishida with Zadeh will enable the system to obtain captured images from the smartphone to detect the user’s mood [Ishida: col. 185, line 38-41; col. 285, line 8-12]. 
In the same field of endeavor, Taylor further discloses limitations related the front cameras and the rear cameras as follows:
(i.e. a device with a front-facing image capturing component and a rear-facing video capturing component) [Taylor: col. 1, line 30-32; Figs. 2a-c] to capture a set of images (i.e. FIGS. 2(a) and (b) illustrate an example of a user 202 employing a computing device 204 incorporating a front-facing image capturing component 206 and a rear-facing image capturing component 216 to capture a scene 208 of the user's viewing perspective and a scene 218 of the user and the user's background in accordance with another embodiment) [Taylor: col. 4, line 32-37; Figs. 2a-c], wherein the set of images comprise a subset of images captured by the front camera and a subset of images captured by the rear camera (i.e. FIGS. 2(a) and (b) illustrate an example of a user 202 employing a computing device 204 incorporating a front-facing image capturing component 206 and a rear-facing image capturing component 216 to capture a scene 208 of the user's viewing perspective and a scene 218 of the user and the user's background in accordance with another embodiment) [Taylor: col. 4, line 32-37; Figs. 2a-c]; (i.e. a device with a front-facing image capturing component and a rear-facing video capturing component) [Taylor: col. 1, line 30-32; Figs. 2a-c] (i.e. user information) [Taylor: col. 14, line 26], ((i.e. the rear-facing camera(s) capture image data that is "fixed" with respect to the user) [Taylor: col. 3, line 19-21]; (i.e. User 202 is obtaining video data simultaneously from cameras 206 and 216 to capture scenes 208 and 218, respectively) [Taylor: col. 4, line 47-49; Figs. 2a-c]); and images captured by the rear camera (i.e. the rear-facing camera(s) capture image data that is "fixed" with respect to the user) [Taylor: col. 3, line 19-21].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida and Zadeh with Taylor to program a smartphone to capture images by both the front-facing camera and the rear-facing camera.  
Therefore, the combination of Ishida with Zadeh will enable the system to obtain captured multiple images from the smartphone to detect user’s mood [Ishida: col. 185, line 38-41; col. 285, line 8-12]. 

Regarding claim 7, Ishida meets the claim limitations as set forth in claim 6.Ishida further meets the claim limitations as follow.
The method as claimed in claim 6 (i.e. a control method) [Ishida: col. 1, line 10], further comprises recommending one or more images captured (i.e. captured pictures by the rear camera, from the subset of images captured (i.e. captured pictures  by the rear camera, to be uploaded (i.e. After the editing is completed, the edited photo album is uploaded) [Ishida: col. 13, line 14-15] on a social media platform, wherein the one or more images captured (i.e. captured pictures by the rear camera are recommended to a user based on an analysis of the photographer mood (i.e. An image analysis unit 904 may perform feature amount acquisition, face detection, facial expression recognition,  and person recognition, which will be described below, on the analysis image. Further, the acquisition of image capturing time/date from data which accompanies the images acquired from the HDD 202, e.g., exchangeable image file format (Exif) information, may also be performed at the image analysis unit 904) [Ishida: col. 7, line 5-12].
Ishida does not explicitly disclose the following claim limitations (Emphasis added).
The system as claimed in claim 6, further configured to recommend one or more images captured by the rear camera, from the subset of images captured by the rear camera, to be uploaded on a social media platform, wherein the one or more images captured by the rear camera are recommended to a user based on an analysis of the photographer mood.
However, in the same field of endeavor Zadeh further discloses the claim limitations and the deficient claim limitations, as follows:
to recommend one or more images (i.e. Annotate parts of the image (e.g. identify, "like", recommend, note, link). The part is marked by the user or automatically suggested by the system, e.g., by the face-object locator module) [Zadeh: col. 318, line 3-6] captured by the rear camera (i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12], from the subset of images captured by the rear camera (i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12], to be uploaded on a social media platform (i.e. In one embodiment, people are going to a real meeting or official event or party or social event (or a virtual one), and take pictures or videos ( or audio), e.g. by their cell or mobile or smart phones or cameras or tablets, and put it (upload) on the event-based social website) [Zadeh: col. 314, line 8-13], wherein the one or more images captured by the rear camera (i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12] are recommended to a user (i.e. Annotate parts of the image (e.g. identify, "like", recommend, note, link). The part is marked by the user or automatically suggested by the system, e.g., by the face-object locator module) [Zadeh: col. 318, line 3-6] based on an analysis of the photographer mood (i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida with Zadeh to program the system to recommend user for uploading images captured by the user’s smartphone to a social media platform.  
Therefore, the combination of Ishida and Zadeh will allow the user to interact with other members in the user’s community [Zadeh: col. 314, line 8-20]. 
In the same field of endeavor, Taylor further discloses the related claim limitations as follows:
((i.e. rear-facing image) [Taylor: col. 2, line 22]; (i.e. rear-facing video) [Taylor: col. 1, line 31]), ((i.e. rear-facing image) [Taylor: col. 2, line 22]; (i.e. rear-facing video) [Taylor: col. 1, line 31]), to be uploaded on a social media platform (i.e. Users can also upload photos or videos to social networking sites or photo/video sharing services enabling others to access the user videos. Some users, however, may wish to share certain events in a more immersive, interactive manner than is currently possible with conventional computing devices and methods) [Taylor: col. 1, line 13-18], ((i.e. rear-facing image) [Taylor: col. 2, line 22]; (i.e. rear-facing video) [Taylor: col. 1, line 31]) .
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida and Zadeh with Taylor to program the system to recommend user for uploading images captured by the user’s smartphone to a social media platform.  
Therefore, the combination of Ishida and Zadeh with Taylor will allow the user to interact with other members in the user’s community [Zadeh: col. 314, line 8-20]. 

Regarding claim 8, Ishida meets the claim limitations as set forth in claim 1.Ishida further meets the claim limitations as follow.
The system (i.e. a system) [Ishida: col. 19, line 11] as claimed in claim 6, wherein the subset of images captured (i.e. captured pictures by the rear camera and the subset of images captured (i.e. captured pictures by the front camera are captured simultaneously.
Ishida and Zadeh do not explicitly disclose the following claim limitations (Emphasis added).
The system as claimed in claim 6, wherein the subset of images captured by the rear camera and the subset of images captured by the front camera are captured simultaneously.
In the same field of endeavor, Taylor further discloses the deficient claim limitations as follows:
wherein the subset of images captured by the rear camera and the subset of images captured by the front camera are captured simultaneously (i.e. User 202 is obtaining video data simultaneously from cameras 206 and 216 to capture scenes 208 and 218, respectively.) [Taylor: col. 4, line 47-49; Figs. 2a-c].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida and Zadeh with Taylor to program a smartphone to capture images by both the front-facing camera and the rear-facing camera.  
Therefore, the combination of Ishida with Zadeh will enable the system to display enhance video to the user [Taylor: col. 4, line 1-3].

Regarding claim 10, Ishida meets the claim limitations as set forth in claim 6.Ishida further meets the claim limitations as follow.
The system (i.e. a system) [Ishida: col. 19, line 11] as claimed in claim 6, further configured to recognize a face of the photographer based on an analysis of the subset of images captured by the front camera (i.e. An image analysis unit 904 may perform feature amount acquisition, face detection, facial expression recognition, and person recognition, which will be described below, on the analysis image. Further, the acquisition of image capturing time/date from data which accompanies the images acquired from the HDD 202, e.g., exchangeable image file format (Exif) information, may also be performed at the image analysis unit 904. An image classification unit 905 may perform, on the image group, scene division and scene classification, which will be described below, using image capturing time/date information, the number of captured images, and detected face information.) [Ishida: col. 7, line 5-18]; (i.e. face detection is performed at the image analysis unit 904. The face detection is performed on the analysis image generated in step 01. A publicly-known method can be used for the face detection, and examples thereof include Adaptive Boosting (Adaboost) which generates a strong classifier from a plurality of prepared weak classifiers. In the present exemplary embodiment, the detection of faces (objects) of persons is performed using the strong classifier generated by Adaboost. The upper left and lower right coordinate values of each detected face position are also acquired concurrently with face image extraction) [Ishida: col. 8, line 50-60]), wherein the face of the photographer is analysed using a facial expression recognition technique (i.e. An image analysis unit 904 may perform feature amount acquisition, face detection, facial expression recognition,  and person recognition, which will be described below, on the analysis image. Further, the acquisition of image capturing time/date from data which accompanies the images acquired from the HDD 202, e.g., exchangeable image file format (Exif) information, may also be performed at the image analysis unit 904) [Ishida: col. 7, line 5-12].
In the same field of endeavor Zadeh and Taylor further disclose more details about the claim limitations as follows:
recognize a face of the photographer (i.e. In one embodiment, face recognition is performed on a partially blocked face in an image using a feature detector / classifier and database of known signature (vectors) associated with identified faces) [Zadeh: col. 163, line 60-63] based on an analysis of the subset of images captured by the front camera ((i.e. a plurality of front-facing video) [Taylor: col. 5, line 64]; (i.e. multiple front facing image) [Taylor: col. 5, line 13-14]; (i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12], wherein the face of the photographer is analysed (i.e. In one embodiment, face recognition is performed on a partially blocked face in an image using a feature detector/classifier and database of known signature (vectors) associated with identified faces) [Zadeh: col. 163, line 60-63] using a facial expression recognition technique ((i.e. In one embodiment, the labels for expression (e.g., facial) can be represented by fuzzy concept, e.g., smiling, laughing, sad, angry, scared, nervous, sleepy, apprehensive, surprised, and tired) [Zadeh: col. 185, line 38-41]; (i.e. for happiness (or misery, despair, anger, emotion, or mood) (look for the shape or expression or size or angle of mouth, face, eye brow, eye, color of face, or lines on the face, based on stick diagram defining laughing or other expressions or moods, or based on formulas defining those expressions, or based on curves defining those expressions, either analytically stored as curves or graphically stored as pixels, or based on thousands of faces stored from real people, tagged for expressions on their faces, for learning samples, as supervised learning)) [Zadeh: col. 200, line 39-49]). 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida and Zadeh with Taylor to program the processor to implementation face detection algorithms in the system.  
Therefore, the combination of Ishida and Zadeh with Taylor will enable the system to recognize a particular person based on its database ([Ishida: col. 9, line 4-12]; [Zadeh: col. 181, line 58-62; Fig. 136]).                  

Regarding claim 11, Ishida meets the claim limitations as set forth in claim 1.Ishida further meets the claim limitations as follow.
The method as claimed in claim 1 (i.e. a control method) [Ishida: col. 1, line 10], further comprises recommending one or more images captured (i.e. captured pictures image) [Ishida: col. 6, line 39-41] by the rear camera from the subset of images captured (i.e. captured pictures by the rear camera to other users, based on the photographer profile. 
Ishida does not explicitly disclose the following claim limitations (Emphasis added).
The method as claimed in claim 1, further comprises recommending one or more images captured by the rear camera from the subset of images captured by the rear camera to other users, based on the photographer profile.
However, in the same field of endeavor Zadeh further discloses the claim limitations and the deficient claim limitations, as follows:
recommending one or more images (i.e. Annotate parts of the image (e.g. identify, "like", recommend, note, link). The part is marked by the user or automatically suggested by the system, e.g., by the face-object locator module) [Zadeh: col. 318, line 3-6] captured by the rear camera (i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12]  from the subset of images captured by the rear camera (i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12]  to other users ((i.e. Annotate parts of the image (e.g. identify, "like", recommend, note, link). The part is marked by the user or automatically suggested by the system, e.g., by the face-object locator module) [Zadeh: col. 318, line 3-6]; (i.e. In one embodiment, the system has a UI for getting or capturing LIKE locations, auto-capture, comment on scenes, user annotation on scenes, user notes on scenes, ask-friends for comments on scenes, or the like, or for communicating these to others, e.g. friends in social network, e.g. to encourage participation in this social interaction, which brings more traffic to our web site, or can be used for training purposes (by users' input or feedback or comments on scenes), or can be used for marketing or advertising purposes) [Zadeh: col. 280, line 15-24]), based on the photographer profile ((i.e. their profiles, and focus advertisement or marketing products, based on their preferences or past history or behaviors) [Zadeh: col. 133, line 12-14]; (i.e. In one embodiment, the system uses the information for ad or income or referral or recommendation or suggestion or customization, e.g. for travel or vacation for next Summer, for interest or experience of user or her friends, for her taste or history or circle of friends or type of people, for person's personality or profile or background) [Zadeh: col. 278, line 60-66]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida with Zadeh to program a smartphone to capture images by double cameras of the smartphone.  
Therefore, the combination of Ishida with Zadeh will enable the system to obtain captured images from the smartphone to detect the user’s mood [Ishida: col. 185, line 38-41; col. 285, line 8-12]. 
In the same field of endeavor, Taylor further discloses limitations related to the rear cameras as follows:
(i.e. a device with a front-facing image capturing component and a rear-facing video capturing component) [Taylor: col. 1, line 30-32; Figs. 2a-c]; (i.e. FIGS. 2(a) and (b) illustrate an example of a user 202 employing a computing device 204 incorporating a front-facing image capturing component 206 and a rear-facing image capturing component 216 to capture a scene 208 of the user's viewing perspective and a scene 218 of the user and the user's background in accordance with another embodiment) [Taylor: col. 4, line 32-37; Figs. 2a-c]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida and Zadeh with Taylor to program a smartphone to capture images by both the front-facing camera and the rear-facing camera.  
Therefore, the combination of Ishida with Zadeh will enable the system to display enhance video to the user [Taylor: col. 4, line 1-3].

Regarding claim 12, Ishida meets the claim limitations as set forth in claim 5.Ishida further meets the claim limitations as follow.
The method as claimed in claim 5 (i.e. a control method) [Ishida: col. 1, line 10], wherein extracting (i.e. face image extracted) [Ishida: col. 9, line 5] the photographer mood (i.e. An image analysis unit 904 may perform feature amount acquisition, face detection, facial expression recognition) [Ishida: col. 7, line 5-6]) comprises comparing facial expression of the photographer with historical facial expressions of the photographer ((i.e. the face image extracted in step 03 is compared with a representative face image stored for each personal ID in a face dictionary database to determine a similarity. Then, an ID with the highest similarity which is not less than a threshold value is determined as the ID of the extracted face image. If the similarity is less than the threshold value, the extracted face is registered as a new face of a new personal ID in the face dictionary database. The image analysis information acquired in steps 02 to 04 is stored separately for respective IDs for identifying the images. The image capturing time/date information and the focus determination result which are acquired in step 02 and the number of faces and position information which are detected in step 03 are stored. The face position information is stored separately for each personal ID acquired in step 04. If no face is detected from the image data, the image capturing time/date information and the focus determination result which are acquired in step 02 are stored) [Ishida: col. 9, line 5-22]; (i.e. An image analysis unit 904 may perform feature amount acquisition, face detection, facial expression recognition, and person recognition, which will be described below, on the analysis image. Further, the acquisition of image capturing time/date from data which accompanies the images acquired from the HDD 202, e.g., exchangeable image file format (Exif) information, may also be performed at the image analysis unit 904) [Ishida: col. 7, line 5-12]).
Ishida does not explicitly disclose the following claim limitations (Emphasis added).
The method as claimed in claim 5, wherein extracting the photographer mood comprises comparing facial expression of the photographer with historical facial expressions of the photographer.
However, in the same field of endeavor Zadeh further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12] i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida with Zadeh to program a smartphone to capture images by double cameras of the smartphone.  
Therefore, the combination of Ishida with Zadeh will enable the system to obtain captured images from the smartphone to detect the user’s mood [Ishida: col. 185, line 38-41; col. 285, line 8-12]. 
In the same field of endeavor, Taylor further discloses limitations related to the rear cameras as follows:
(i.e. FIGS. 2(a) and (b) illustrate an example of a user 202 employing a computing device 204 incorporating a front-facing image capturing component 206 and a rear-facing image capturing component 216 to capture a scene 208 of the user's viewing perspective and a scene 218 of the user and the user's background in accordance with another embodiment) [Taylor: col. 4, line 32-37; Figs. 2a-c] (i.e. FIGS. 2(a) and (b) illustrate an example of a user 202 employing a computing device 204 incorporating a front-facing image capturing component 206 and a rear-facing image capturing component 216 to capture a scene 208 of the user's viewing perspective and a scene 218 of the user and the user's background in accordance with another embodiment) [Taylor: col. 4, line 32-37; Figs. 2a-c]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida and Zadeh with Taylor to program a smartphone to capture images by both the front-facing camera and the rear-facing camera.  


Regarding claim 13, Ishida meets the claim limitations as set forth in claim 3.Ishida further meets the claim limitations as follow.
The system (i.e. a system) [Ishida: col. 19, line 11] as claimed in claim 6, wherein the processor is further configured to (i.e. The CPU (central processing unit/processor) 204 may include one or more processors) [Ishida: col. 3, line 40-41] recommend one or more images captured (i.e. captured pictures by the rear camera from the subset of images captured (i.e. captured pictures by the rear camera to other users, based on the photographer profile. 
Ishida does not explicitly disclose the following claim limitations (Emphasis added).
The system as claimed in claim 6, wherein the processor is further configured to recommend one or more images captured by the rear camera from the subset of images captured by the rear camera to other users, based on the photographer profile.  
However, in the same field of endeavor Zadeh further discloses the claim limitations and the deficient claim limitations, as follows:
to recommend one or more images (i.e. Annotate parts of the image (e.g. identify, "like", recommend, note, link). The part is marked by the user or automatically suggested by the system, e.g., by the face-object locator module) [Zadeh: col. 318, line 3-6] captured by the rear camera (i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12]  from the subset of images captured by the rear camera (i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12]  to other users ((i.e. Annotate parts of the image (e.g. identify, "like", recommend, note, link). The part is marked by the user or automatically suggested by the system, e.g., by the face-object locator module) [Zadeh: col. 318, line 3-6]; (i.e. In one embodiment, the system has a UI for getting or capturing LIKE locations, auto-capture, comment on scenes, user annotation on scenes, user notes on scenes, ask-friends for comments on scenes, or the like, or for communicating these to others, e.g. friends in social network, e.g. to encourage participation in this social interaction, which brings more traffic to our web site, or can be used for training purposes (by users' input or feedback or comments on scenes), or can be used for marketing or advertising purposes) [Zadeh: col. 280, line 15-24]), based on the photographer profile ((i.e. their profiles, and focus advertisement or marketing products, based on their preferences or past history or behaviors) [Zadeh: col. 133, line 12-14]; (i.e. In one embodiment, the system uses the information for ad or income or referral or recommendation or suggestion or customization, e.g. for travel or vacation for next Summer, for interest or experience of user or her friends, for her taste or history or circle of friends or type of people, for person's personality or profile or background) [Zadeh: col. 278, line 60-66]).

Therefore, the combination of Ishida with Zadeh will enable the system to obtain captured images from the smartphone to detect the user’s mood [Ishida: col. 185, line 38-41; col. 285, line 8-12]. 
In the same field of endeavor, Taylor further discloses limitations related to the rear cameras as follows:
(i.e. a device with a front-facing image capturing component and a rear-facing video capturing component) [Taylor: col. 1, line 30-32; Figs. 2a-c]; (i.e. FIGS. 2(a) and (b) illustrate an example of a user 202 employing a computing device 204 incorporating a front-facing image capturing component 206 and a rear-facing image capturing component 216 to capture a scene 208 of the user's viewing perspective and a scene 218 of the user and the user's background in accordance with another embodiment) [Taylor: col. 4, line 32-37; Figs. 2a-c]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida and Zadeh with Taylor to program a smartphone to capture images by both the front-facing camera and the rear-facing camera.  
Therefore, the combination of Ishida with Zadeh will enable the system to display enhance video to the user [Taylor: col. 4, line 1-3].

Regarding claim 14, Ishida meets the claim limitations as set forth in claim 10.Ishida further meets the claim limitations as follow.
The system (i.e. a system) [Ishida: col. 19, line 11] as claimed in claim 10, wherein to extract (i.e. face image extracted) [Ishida: col. 9, line 5] the photographer mood (i.e. An image analysis unit 904 may perform feature amount acquisition, face detection, facial expression recognition) [Ishida: col. 7, line 5-6]), the processor is further configured to (i.e. The CPU (central processing unit/processor) 204 may include one or more processors) [Ishida: col. 3, line 40-41] compare facial expression of the photographer with historical facial expressions of the photographer ((i.e. the face image extracted in step 03 is compared with a representative face image stored for each personal ID in a face dictionary database to determine a similarity. Then, an ID with the highest similarity which is not less than a threshold value is determined as the ID of the extracted face image. If the similarity is less than the threshold value, the extracted face is registered as a new face of a new personal ID in the face dictionary database. The image analysis information acquired in steps 02 to 04 is stored separately for respective IDs for identifying the images. The image capturing time/date information and the focus determination result which are acquired in step 02 and the number of faces and position information which are detected in step 03 are stored. The face position information is stored separately for each personal ID acquired in step 04. If no face is detected from the image data, the image capturing time/date information and the focus determination result which are acquired in step 02 are stored) [Ishida: col. 9, line 5-22]; (i.e. An image analysis unit 904 may perform feature amount acquisition, face detection, facial expression recognition, and person recognition, which will be described below, on the analysis image. Further, the acquisition of image capturing time/date from data which accompanies the images acquired from the HDD 202, e.g., exchangeable image file format (Exif) information, may also be performed at the image analysis unit 904) [Ishida: col. 7, line 5-12]).
Ishida does not explicitly disclose the following claim limitations (Emphasis added).
The system as claimed in claim 10, wherein to extract extracting the photographer mood the processor is further configured to compare facial expression of the photographer with historical facial expressions of the photographer.
However, in the same field of endeavor Zadeh further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12] i.e. In one embodiment, emotion or mood or posture of the people in picture, or the person taking the picture (based on the opposite camera, on the camera phones with double cameras, taking the picture of the camera holder, automatically), is recorded and analyzed) [Zadeh: col. 285, line 8-12].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida with Zadeh to program a smartphone to capture images by double cameras of the smartphone.  
Therefore, the combination of Ishida with Zadeh will enable the system to obtain captured images from the smartphone to detect the user’s mood [Ishida: col. 185, line 38-41; col. 285, line 8-12]. 
In the same field of endeavor, Taylor further discloses limitations related to the rear cameras as follows:
(i.e. FIGS. 2(a) and (b) illustrate an example of a user 202 employing a computing device 204 incorporating a front-facing image capturing component 206 and a rear-facing image capturing component 216 to capture a scene 208 of the user's viewing perspective and a scene 218 of the user and the user's background in accordance with another embodiment) [Taylor: col. 4, line 32-37; Figs. 2a-c] (i.e. FIGS. 2(a) and (b) illustrate an example of a user 202 employing a computing device 204 incorporating a front-facing image capturing component 206 and a rear-facing image capturing component 216 to capture a scene 208 of the user's viewing perspective and a scene 218 of the user and the user's background in accordance with another embodiment) [Taylor: col. 4, line 32-37; Figs. 2a-c]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishida and Zadeh with Taylor to program a smartphone to capture images by both the front-facing camera and the rear-facing camera.  
Therefore, the combination of Ishida with Zadeh will enable the system to display enhance video to the user [Taylor: col. 4, line 1-3].                                                                                                                                     
Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488